
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Carter introduced
			 the following joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Environmental Protection Agency relating to the National Emission Standards for
		  Hazardous Air Pollutants from the Portland Cement Manufacturing Industry and
		  Standards of Performance for Portland Cement Plants.
	
	
		That Congress disapproves the rule
			 submitted by the Environmental Protection Agency relating to the National
			 Emission Standards for Hazardous Air Pollutants from the Portland Cement
			 Manufacturing Industry and Standards of Performance for Portland Cement Plants
			 (published at 75 Federal Register 54970 (September 9, 2010)), and such rule
			 shall have no force or effect.
		
